JONES, Chief Judge.
This action was brought by plaintiff under the Declaratory Judgments Act, 28 U. S.C.A. §§ 2201, 2202, to test the validity of defendant’s patent.
Plaintiff has served 18 interrogatories on the defendant and defendant objects to Nos. 1 to 7, inclusive, 10, 11, and 14 to 17, inclusive.
All objections go to the relevancy of the interrogatories which request information about defendant’s relationship with the France Manufacturing Company and information about the issuing, reissuing and licensing of the patent in question. Defendant claims that since the validity of the patent is the only issue, all of the above information is irrelevant.
Plaintiff claims that the patent is invalid because the chief engineer of the France Company and not the defendant developed the subject matter which formed the basis of defendant’s patent. The information relating to defendant’s connection with the France Company and the issuing and licensing of the patent would, if produced, at least tend to support plaintiff’s claim that the chief engineer and not the defendant developed the patented subject, and it might prove that fact conclusively. Since the information seems relevant or calculated to lead to the discovery of admissible evidence, the objections will be overrul-c-d.